Citation Nr: 0218395	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  95-27 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUE

Entitlement to an increased rating for bilateral pes 
planus, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from August 3, 
1971 to February 18, 1981, and from February 19, 1981 to 
March 26, 1982.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1994 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Newark, New Jersey.   

In a statement in support of claim (VA Form 21-4138), 
dated in September 1999, the appellant requested a 
personal hearing at the RO in regard to his claim for an 
increased rating for his service-connected bilateral pes 
planus.  However, the Board notes that the appellant did 
not clarify whether he wanted a hearing before a local 
hearing officer or a hearing before a member of the Board.  
Thus, in a letter from the Board to the appellant, dated 
on October 22, 2002, the Board requested that the 
appellant clarify the matter.  The appellant was notified 
that if he did not respond within 30 days from the date of 
the letter, the Board would assume that he did not wish to 
attend a hearing and the Board would proceed with its 
review of his case.  A review of the record reflects that 
the appellant did not respond to the Board's October 2002 
letter and that the 30-day period has expired.  


FINDING OF FACT

The appellant's bilateral pes planus, with callosities, is 
manifested by no more than severe impairment, including 
marked deformity and pain; there is no showing of marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement or severe spasm of the 
tendo-Achilles on manipulation; there is no indication 
that orthopedic shoes or appliances would not help.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Code 5276 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In June 1983, the appellant underwent a VA examination.  
At that time, when standing with body weight placed upon 
the feet, the appellant's longitudinal arches were 
obliterated, with bulging of the medial borders of the 
feet and in-bowing of both tendo-Achilles.  There was no 
pain on palpating the spring ligament of either foot, nor 
on circumduction of the forefeet on the hindfeet.  
Callosities were discovered on the plantar surface of each 
foot over the fifth metatarsal head and were asymptomatic.  
The diagnosis was of bilateral pes planus, third degree, 
with callosities over heads of the fifth metatarsals.  

In a September 1983 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
bilateral pes planus, with callosities.  At that time, the 
RO assigned a 10 percent rating under Diagnostic Code 5276 
for the appellant's service-connected pes planus, 
effective from April 5, 1982. 

A private operative report from the Newark Beth Israel 
Medical Center shows that in December 1986, the appellant 
had surgery performed on his left foot.  According to the 
report, the appellant's preoperative diagnoses were of 
deformed second and fifth metatarsals, and a deformed 
fifth digit.  The appellant underwent the following 
procedures:  (1) osteotomy of the second metatarsal of the 
left foot, (2) metatarsal head resection of the left foot, 
and (3) arthroplasty of the fifth digit of the left foot.   

In a February 1987 rating action, the RO determined that 
the appellant was entitled to a temporary 100 percent 
evaluation under Paragraph 30 for convalescence following 
surgery of the left foot, from December 18, 1986 to 
January 31, 1987.  The RO further noted that from February 
1, 1987, the appellant's 10 percent evaluation would be 
reinstated.

In February 1987, the RO received outpatient treatment 
records from the VA Medical Center (VAMC) in East Orange, 
dated from July 1986 to January 1987.  The records show 
that in December 1986, the appellant was diagnosed with 
bilateral callosities.  

A VA examination was conducted in April 1987.  At that 
time, the appellant stated that he had pain in his feet.  
He also indicated that his bilateral pes planus was 
aggravated by his employment, where he was constantly 
walking.  The physical examination showed that when 
standing with body weight placed upon the feet, the 
appellant's longitudinal arches were decreased, with mild 
bulging of the medial borders of both feet and marked in-
bowing of both tendo-Achilles.  There was no pain produced 
on palpating the spring ligament of each foot, nor on 
circumduction of the forefoot on the hindfoot.  The 
diagnosis was of bilateral pes planus, third degree, with 
painful callosities.

In a June 1987 rating action, the RO increased the 
appellant's rating for his service-connected bilateral pes 
planus, from 10 percent to 30 percent under Diagnostic 
Code 5276, effective from February 1, 1987.  

In June 1989, the appellant underwent a VA examination 
which showed that he walked on his toes with marked pain 
in the balls of both feet, and with painful callosities of 
the heads of metatarsals of both feet.  The diagnosis was 
of symptomatic bilateral pes planus, with painful 
callosities on balls and lateral aspects of both feet, and 
hammertoes of both feet.  

In March 1991, the RO received outpatient treatment 
records from the East Orange VAMC, from January to April 
1991.  The records show that in February 1991, the 
appellant was treated after complaining of pain in both of 
his heels.  He stated that he used heel lifts and that 
they helped somewhat.  The physical examination showed 
that there was pain on palpation of the posterior heel.  

A private operative report from the East Orange General 
Hospital shows that on July 21, 1994, the appellant had 
surgery performed on his right foot.  According to the 
report, the appellant's preoperative diagnoses were the 
following: (1) tailor's bunion of the right foot, and (2) 
hammertoe of the fifth toe, right foot.  The appellant 
underwent a tailor's bunionectomy of the right foot and 
arthroplasty of the proximal interphalangeal joint of the 
fifth toe, right foot.  The surgery was performed by R.C., 
D.P.M., and in a statement to the RO, dated on July 21, 
1994, Dr. C. indicated that the appellant underwent the 
above procedures because his foot pain had made it 
difficult for him to work and perform everyday activity.  

In a statement in support of claim (VA Form 21-4138), 
dated on July 22, 1994, the appellant requested that his 
service- connected bilateral pes planus be re-evaluated 
for a higher rating.

In a November 1994 rating action, the RO determined that 
the appellant was entitled to a temporary 100 percent 
evaluation under Paragraph 30 for convalescence following 
surgery of the right foot, from July 21, 1994 to August 
31, 1994.  The RO further noted that from September 1, 
1994, the appellant's 30 percent evaluation would be 
reinstated.

A VA examination was conducted in May 1995.  At that time, 
the appellant complained of right foot pain and of being 
unable to walk more than a half an hour.  He noted that he 
still used both foot arches.  The physical examination 
showed that the appellant had a normal gait and normal toe 
and heel walk, but that he had difficulty squatting.  Left 
and right feet had full range of motion, with minimal 
pain.  Flat feet were noted, and calluses were present on 
both feet.  An x-ray of the right foot was interpreted as 
showing post-surgical changes with resection.  X-rays of 
the left foot were interpreted as also showing post-
surgical changes.  Following the physical examination and 
a review of the appellant's x-rays, the examining 
physician provided the following diagnosis:  history of 
left and right foot deformities, status-post surgeries 
bilaterally, with residual defects in both feet.  

In October 1995, a hearing was conducted at the RO.  At 
that time, the appellant testified that in the previous 
year, he had sought medical treatment for his service-
connected bilateral pes planus at least 20 times.  
(Transcript (T.) at page (pg.) 3).  The appellant stated 
that approximately one month earlier, his doctor had 
prescribed orthopedic shoes.  (T. at pages (pgs.) 5 & 6).  
He indicated that he wore the shoes everyday and that he 
had pain everyday.  (T. at pg. 6).  According to the 
appellant, he had recently noticed that he was starting to 
walk "inward."  (T. at pg. 12).  The appellant reported 
that his feet were very tender and that he experienced 
throbbing.  (T. at pg. 15).  He revealed that he had 
problems performing his duties at work because of his 
service-connected bilateral pes planus.  (T. at pg. 16)  
According to the appellant, he had used up all of his 
annual and sick leave and was borrowing time.  (T. at pgs. 
16 & 17).  

A private medical report from the Newark Diagnostic 
Radiologists shows that in August 1995, the appellant had 
a magnetic resonance imaging (MRI) taken of his feet and 
ankles.  The MRI was interpreted as showing the following:  
(1) no evidence of fracture or dislocation, and (2) 
extensive degenerative changes, with atrophic spur 
formation involving the posterior calcaneus, distal right 
tibia and fibula, and multiple tarsal bones.  According to 
the report, x-rays of the appellant's right foot were 
interpreted as showing the following:  (1) no evidence of 
fracture, dislocation, (2) extensive degenerative changes 
throughout the right foot, with evidence of hypertrophic 
spurs involving the calcaneus, metatarsals, and tarsal 
bones, and (3) status-post ostectomy of right fifth 
metatarsal and right fifth proximal phalanx.  

In a private medical statement to the RO, dated in 
September 1995, M.G., D.P.M., indicated that he was 
providing a cumulative report in regard to the appellant.  
Dr. G. stated that he had treated the appellant in June 
1994 for complaints of a painful right foot, heel, ankle, 
mid-tarsal joint area, and a painful fifth toe of the 
right foot.  Dr. G. noted that following the appellant's 
July 1994 right foot surgery, he had experienced some pain 
in the lower extremity, secondary to his flat feet, which 
was controlled with shoes and orthotics.  According to Dr. 
G., in May 1995, the appellant returned to the office with 
excruciating pain in his right heel area extending up into 
his right leg.  Radiographs revealed an avulsion fracture 
of the posterior calcaneus.  It was also noted that there 
was moderate spurring throughout the plantar aspect of the 
foot, the ankle joint, as well as the mid-tarsal joint and 
base of the fifth metatarsal.  The appellant was casted in 
an equinus position for 12 weeks and the cast was removed 
and he underwent a course of physical therapy.  The 
appellant's symptoms continued and he experienced a 
moderate amount of pain throughout the lower extremity, 
increasing more with activity.  In conclusion, Dr. G. 
stated that the appellant had an extensive arthritis 
throughout his lower extremity sustained from a previous 
fracture, as well as excessive amounts of osteophytes, 
atrophic spur formation throughout the foot.  

In August 1997, the RO received outpatient treatment 
records from the East Orange VAMC, from January 1991 to 
October 1995.  The records show intermittent treatment for 
the appellant's bilateral foot pain.  

In September 1997, the RO received private medical records 
from Dr. G., from June 1994 to September 1997.  The 
records show that in September 1997, Dr. G. prescribed 
custom shoes for the appellant.  

A VA examination was conducted in November 1997.  At that 
time, the appellant stated that he was unable to walk more 
than one-half block prior to developing excruciating pain 
in his feet.  He stated that he had used inserts for 
arches with some relief, but that he currently was not 
using any inserts.  The appellant noted that at present, 
he was working as a postal worker and was on his feet a 
lot, which aggravated his pain.  The physical examination 
showed that the appellant had difficulty with heel and toe 
walk.  On inspection of the medial longitudinal arches on 
standing or sitting position, they were absent.  The 
appellant had slight antalgic gait on the right.  The 
diagnoses were the following: (1) left osteotomy of the 
second metatarsal head resection and arthroplasty fifth 
digit, (2) right talus bunionectomy and arthroplasty, (3) 
pes planus deformity, (4) remote traumatic fracture of the 
right medial malleolus with arthritis, and (5) chronic 
Achilles tendonitis, with partial tear.  The examining 
physician stated that in addition to pes planus deformity, 
the appellant had history of remote injury compounded by 
arthritis and Achilles partial tear and tendonitis 
affecting his employability as a postal worker.  According 
to the examiner, the appellant suffered from constant pain 
and intermittent swelling of the right foot which affected 
his performance.  

In February 1998, the appellant underwent a VA 
examination.  At that time, upon inspection when standing, 
the appellant had loss of the arch, bilaterally.  The left 
foot pronated with walking and collapsed at the ankle.  
The right foot was not pronated.  The appellant had a 
slightly antalgic gait of the left foot when walking 
without shoes and support.  His gait appeared to be normal 
when walking to the office with his shoes on.  The 
appellant had pain on palpation of the distal and of the 
tibial malleolus of the left foot and of the talar 
articulation.  The diagnosis was of bilateral pes planus 
deformity, with a pronated left foot, status-post 
osteotomy of the fifth digits of both feet, as well as a 
fusion of the MPT joint of the second digit of the left 
foot.  

In March 1998, the examiner from the appellant's November 
1997 VA examination provided an addendum to the November 
1997 VA examination report.  In the addendum, the examiner 
stated that the appellant did pronate with his left ankle 
and foot, and that he exhibited tenderness along the 
medial aspect of the left foot on palpation.  According to 
the examiner, the appellant complained of a discomfort 
when the calcaneus of the right foot was palpated and the 
Achilles junction was palpated.  However, there was no 
severe spasm noted.  

In April 1998, the RO received outpatient treatment 
records from the East Orange VAMC, dated from March to 
April 1998.  The records show that in March 1998, the 
appellant was treated after complaining of left foot pain 
from the transverse arch to the heel.  At that time, the 
appellant stated that he was using a prescribed supportive 
device.  Upon physical examination of the left foot, there 
was tenderness below the medial malleolus, with mild 
swelling.  The diagnosis was of pes planus.  

A VA examination was conducted in February 1999.  At that 
time, the appellant complained of chronic pain in his 
feet.  The appellant indicated that he was a custodian and 
that he was on his feet the majority of the day.  He noted 
that he had received arch supports, but that the supports 
did not help alleviate any of the symptoms.  The physical 
examination showed that there was a general callus on the 
ball of both of his feet.  Pain on palpation was noted in 
both of the plantar arches.  On eversion of the 
appellant's foot, there was noted pain at the end of the 
range of motion on the left ankle and proximal arch.  
There was no pain on eversion noted on the right foot.  
There was no bowing in the Achilles tendon on the right 
side.  On the left side, there was a medial bulge in the 
Achilles tendon that was non-reducible.  The appellant's 
left heel showed a valgus deformity.  The right heel in 
stance was perpendicular.  The appellant's gait was 
"apropulsive."  The diagnoses were the following: (1) 
equinus deformity, bilateral, (2) pes planus deformity, 
bilateral, and (3) degenerative joint disease.   

In August 2000, the appellant underwent a VA examination.  
At that time, the examining physician noted that bilateral 
flat feet of marked degree was present involving the 
transverse, as well as the longitudinal arches.  
Callosities were found at the balls of the feet.  The 
pertinent diagnosis was of bilateral flat feet.  

A VA examination was conducted in February 2001.  At that 
time, the appellant stated that he was currently employed 
as a custodian.  He indicated that the shoes he wore were 
structured with an arch to help relieve his foot pain.  
The appellant stated that without wearing proper foot 
wear, he had pain in his arches, bilaterally.  According 
to the appellant, he was currently wearing usual foot wear 
and was not having significant pain in his feet.  Upon 
physical examination of the feet, there was no swelling, 
increased heat, or erythema about the feet, bilaterally.  
The appellant's gait was fluid and without impediment.  
Examination of the feet, bilaterally, revealed the 
presence of a minimal arch when the appellant was at rest 
and not bearing weight on his feet.  The arch immediately 
flattened when the appellant was weight bearing.  X-rays 
of the appellant's right foot were interpreted as showing 
the following: (1) previous fifth metatarsal resection, 
and (2) hammertoes and osteophytic lipping.  X-rays of the 
appellant's left foot were interpreted as showing 
osteoarthritis and hammertoes.  Following the physical 
examination and a review of the appellant's x-rays, the 
examining physician diagnosed the appellant with the 
following: (1) status-post hammertoe correction of right 
fifth, (2) status-post open reduction internal fixation 
(ORIF) left, second metatarsal and left fifth hammertoe 
correction, (3) traumatic degenerative joint disease of 
the right foot, and (4) status-post old medial malleolus 
fracture with nonunion right.  

In March 2001, the RO received outpatient treatment 
records from the East Orange VAMC, dated from April 1999 
to January 2001.  The records show that in June 2000, the 
appellant was treated after complaining of swelling and 
pain in his right foot.  The physical examination showed 
slight swelling, inferior and posterior to the medial 
malleolus.  There was tenderness to palpation of the 
plantar surface.  An x-ray of the foot was positive for 
heel spur.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2002).  Pertinent regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficient to identify 
the disease and the resulting disability and above all, 
coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).   

Although the evaluation of a service-connected disability 
requires a review of the appellant's medical history with 
regard to that disorder, the primary concern in a claim 
for an increased evaluation for service-connected 
disability is the present level of disability.  Although a 
rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

As previously stated, the appellant's service-connected 
bilateral pes planus has been rated as 30 percent 
disabling under Diagnostic Code 5276.  Under Diagnostic 
Code 5276, a 30 percent evaluation is warranted for severe 
bilateral acquired flatfoot (pes planus) manifested by 
marked deformity (pronation, abduction, etc.), accentuated 
pain on manipulation and use of the feet, indication of 
swelling on use of the feet, characteristic callosities.  
A 50 percent evaluation is warranted for pronounced 
bilateral acquired flatfoot (pes planus) manifested by 
marked pronation, extreme tenderness of the plantar 
surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  38 C.F.R. § 
4.71a, Diagnostic Code 5276 (2002).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, 
speed, coordination, and endurance.  Functional loss may 
be due to absence of part, or all, of the necessary bones, 
joints, and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important 
as limitation of motion, and a part that becomes painful 
on use must be regarded as seriously disabled.  See 38 
C.F.R. §§ 4.40, 4.45.

The appellant maintains that his current rating is not 
high enough in light of the disability that his bilateral 
pes planus causes.  He indicates that he suffers from 
constant pain and swelling in his feet, and that his pain 
is aggravated by prolonged standing and walking.  In this 
regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease.  However, 
symptoms must be viewed in conjunction with the objective 
medical evidence of record.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).   

Upon reviewing the rating criteria in relation to the 
evidence, the Board finds that the appellant's disability 
picture is best characterized by the currently assigned 30 
percent disability evaluation, and that the preponderance 
of the evidence is against the claim for an increased 
disability evaluation.  The objective clinical evidence of 
record does not show that the appellant has pronounced 
flatfoot.  In this regard, the Board recognizes that the 
appellant suffers from pronation and tenderness of the 
plantar surfaces.  In the appellant's February 1998 VA 
examination, the left foot pronated with walking and 
collapsed at the ankle.  The right foot, however, was not 
pronated.  In addition, in the appellant's February 1999 
VA examination, pain on palpation was noted in both of the 
plantar arches.  However, there is no evidence of record 
that the appellant's pronation is of "marked" degree or 
that his tenderness is "extreme."  Significantly, the 
veteran recently noted that he was not having significant 
pain even when wearing normal footwear.  In addition, 
there is also no evidence of record that the appellant 
suffers from marked inward displacement and severe spasm 
of the tendo achillis on manipulation.  In the March 1998 
addendum to the November 1997 VA examination report, the 
examiner stated that the appellant did pronate with his 
left ankle and foot, and that he exhibited tenderness 
along the medial aspect of the left foot on palpation.  
The examiner further noted that the appellant complained 
of a discomfort when the calcaneus of the right foot was 
palpated and the Achilles junction was palpated.  However, 
there was no severe spasm noted.  

In the instant case, the Board finds that the evidence of 
record does not demonstrate that the appellant's bilateral 
pes planus is "pronounced" in degree.  The Board 
recognizes that in the appellant's August 2000 VA 
examination, the physical examination showed bilateral 
flat feet of marked degree, involving the transverse, as 
well as the longitudinal arches.  In regard to the 
description of the appellant's bilateral flat feet as 
"marked," the Board notes that under Diagnostic Code 5276, 
although the criteria for a 50 percent rating refers to 
"marked" pronation, the criteria for a 30 percent rating 
also refers to "marked deformity."  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  The Board observes that while the 
appellant has problems with pronation, specifically with 
left foot pronation, the problems are not to a degree 
greater than contemplated by the 30 percent rating 
referring to "marked deformity."  Id.  Although the 
criteria for a 50 percent rating also refers to "marked" 
pronation, this must be construed as requiring greater 
disability than contemplated by the 30 percent rating, 
such as "pronounced" impairment versus "severe" 
impairment.  Otherwise, the criteria, at least as to 
"marked" pronation, would be meaningless.  It should also 
be noted that the appellant still has the ability to 
ambulate and generally wears shoes structured with an arch 
to help relieve his foot pain.  In this regard, the Board 
recognizes that in the appellant's February 1999 VA 
examination, the appellant stated that he had received 
arch supports, but that the supports did not help 
alleviate any of the symptoms.  However, the Board 
observes that in the appellant's February 1998 VA 
examination, it was noted that the appellant had a 
slightly antalgic gait of the left foot when walking 
without shoes and support, but that his gait appeared to 
be normal when walking to the office with his shoes on.  
In addition, in the appellant's most recent VA 
examination, dated in February 2001, the appellant stated 
that without wearing proper foot wear, he had pain in his 
arches, bilaterally, and that he was currently wearing his 
usual foot wear and was not having significant pain in his 
feet.  Therefore, it is clear from the record that 
orthopedic devices results in some benefit.  While he 
experiences significant pain, due not only to the flat 
foot condition, but as a result of callosities, his pain 
is best characterized as being accentuated with use and 
evident on manipulation.  There is no indication that he 
has extreme tenderness or severe spasm of the tendo-
Achilles on manipulation.  

In light of the above, the Board finds that the 
appellant's symptomatology more closely approximates the 
criteria for the currently assigned 30 percent rating 
under Diagnostic Code 5276.  The February 1999 VA 
examination showed that there was a general callus on the 
ball of both of the appellant's feet.  In addition, pain 
on palpation was noted on both of the plantar arches.  
Moreover, outpatient treatment records from the East 
Orange VAMC show that in June 2000, the appellant was 
treated after complaining of swelling and pain in his 
right foot.  The physical examination showed slight 
swelling, inferior and posterior to the medial malleolus.  
There was tenderness to palpation on the plantar surface.  
Such symptoms more closely fit within the criteria for the 
currently assigned 30 percent evaluation. 

Turning to whether a higher rating might be assigned on an 
extraschedular basis, see 38 C.F.R. § 3.321(b)(1) (2002), 
the Board notes that the appellant has indicated that 
prolonged standing and walking is required in his current 
employment as a custodian, and was required in his 
previous employment as a postal worker, and that the 
prolonged standing and walking aggravates his service-
connected bilateral pes planus.  Although the appellant 
has described his bilateral pes planus as being so bad 
that a rating greater than 30 percent ought to be 
assigned, there is no indication that problems he 
experiences present such an exceptional or unusual 
disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) (2002).  See Bagwell v. Brown, 
337, 339 (1996).  The current evidence of record does not 
demonstrate that his bilateral pes planus has resulted in 
frequent periods of hospitalization or in marked 
interference with employment.  38 C.F.R. § 3.321.  It is 
undisputed that bilateral pes planus has an adverse effect 
on employment, but, as noted above, the schedular rating 
criteria are designed to take such factors into account.  
In the appellant's case, there is no indication that his 
bilateral pes planus is so unusually debilitating as to 
warrant a referral of his case for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b).  Therefore, the 
Board concludes that the RO's action in not referring the 
case for extraschedular consideration was consistent with 
the evidentiary record.

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002), which became 
effective during the pendency of this appeal.  It is the 
Board's conclusion that the new law does not preclude the 
Board from proceeding to an adjudication of the claim 
addressed above.  The Board finds that further action by 
the RO in accordance with the VCAA is not necessary in 
this case. This is so because the requirements of the law 
have been satisfied.  In this regard, the Board notes that 
there is no indication that there is additional evidence 
that has not been obtained and that would be pertinent to 
the present claim.  The evidence of record includes a VA 
examination report, dated in June 1983, a private 
operative report from the Newark Beth Israel Medical 
Center, dated in December 1986, outpatient treatment 
records from the East Orange VAMC, from July 1986 to 
January 1987, January 1991 to October 1995, March to April 
1998, and from April 1991 to January 2001, a VA 
examination report, dated in April 1987, a VA examination 
report, dated in June 1989, private medical records from 
Dr. G., from June 1994 to September 1997, a private 
operative report from the East Orange General Hospital, 
dated in July 1994, a VA examination report, dated in May 
1995, a private medial report from the Newark Diagnostic 
Radiologists, dated in August 1995, a private medical 
statement from Dr. G., dated in September 1995, a VA 
examination report, dated in November 1997, a VA 
examination report, dated in February 1998, an addendum to 
the November 1997 VA examination report, dated in March 
1998, and VA examination reports, dated in February 1999, 
August 2000, and February 2001.   

The Board further notes that the appellant has been 
afforded the opportunity to present evidence and argument 
in support of the claim, including at a personal hearing.  
Moreover, in a September 2001 letter from the RO to the 
appellant, the appellant was informed of the enactment of 
the VCAA and its content.  The appellant responded to the 
letter through his representative at that time, The 
American Legion, and indicated that he wished that his 
claim be expedited because he had nothing more to add to 
his claim.  The Board also observes that the appellant has 
been provided a statement of the case and supplemental 
statements of the case informing him of the medical 
evidence necessary to substantiate his claim for a rating 
in excess of 30 percent for bilateral pes planus.  Thus, 
the Board finds that the discussions in the rating 
decisions, the statement of the case, the supplemental 
statements of the case, and in the letters sent to the 
appellant from the RO during the course of the appeal have 
informed him of the pertinent law and regulations, and 
information and evidence that would be needed to 
substantiate his claim.  See 38 U.S.C.A. § 5103 (West 
Supp. 2002).  Additionally, these documents have indicated 
to the appellant what would be required of him, and what 
evidentiary development VA undertook on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

With respect to VA's duty to assist the appellant, as 
noted above, pertinent medical records from all relevant 
sources identified by the appellant were obtained by the 
RO.  In addition, in an April 1997 decision, the Board 
remanded this case.  Moreover, as per the April 1997 
remanded decision, in November 1997, February 1998, 
February 1999, August 2000, and February 2001, the 
appellant underwent VA examinations pertinent to his 
service-connected bilateral pes planus.  In sum, the facts 
relevant to this appeal have been properly developed and 
there is no further action to be undertaken to comply with 
the provisions of the VCAA or the implementing 
regulations. 


ORDER

Entitlement to an evaluation in excess of 30 percent for 
bilateral pes planus is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

